Citation Nr: 0111650	
Decision Date: 04/23/01    Archive Date: 05/01/01

DOCKET NO.  00-11 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 20 percent for duodenal 
ulcer with hiatal hernia.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to May 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

The most recent VA examination of the gastrointestinal 
examination was conducted in May 1999.  At that time, the 
veteran complained of continued epigastric pain.  He did 
indicate that his symptoms were somewhat improved after 
taking recently prescribed medications.  He continued to 
experience a burning sensation in the anterior chest area, 
not particularly related to meals.  He avoided spicy foods.  
On examination, he weighed 172 pounds.  He was described as 
well developed and well nourished.  He did not appear 
chronically ill.  Abdominal examination revealed no organs or 
masses to be palpable.  There was no abdominal tenderness.  
He did have some hyper-resonance on percussion indicating 
some gaseous distention.  Upper gastrointestinal (GI) series 
showed no demonstrable esophageal abnormality, hiatal hernia, 
or gastroesophageal reflux.  The stomach was normal in 
configuration, contraction, and rugal pattern.  The antrum, 
pylorus, and duodenal bulb showed no evidence of peptic ulcer 
disease.  The opacified small bowel was normal.  

Subsequently dated private records from early 2000 reflect 
that the veteran continued to be seen for complaints of 
epigastric and abdominal pain.  At a personal hearing in 
March 2000, the veteran testified that he experienced 10 to 
20 severe attacks per year.  He said that he took 5 to 6 
different medications.  He did experience a burning sensation 
in his chest and could not eat.  He lost weight when he had 
an attack.  He said that he worked as a custodian for the 
postal service and had missed 1 to 1 1/2 days of work in 
1999.  He stated that he weighed 170 pounds.  
In April 2000, the veteran's weight was listed as 178 pounds.  
Cited laboratory reports were negative as to any finding of 
anemia.  

It is provided in 38 C.F.R. § 4.113 that there are diseases 
of the digestive system, particularly within the abdomen, 
which, while differing in the site of pathology, produce a 
common disability picture characterized in the main by 
varying degrees of abdominal distress or pain, anemia and 
disturbances in nutrition. Consequently, certain coexisting 
diseases in this area, as indicated in the instruction under 
the title "Diseases of the Digestive System," do not lend 
themselves to distinct and separate disability evaluations 
without violating the fundamental principle relating to 
pyramiding as outlined in § 4.14. 

It is provided under 38 C.F.R. § 4.114 that ratings under 
diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 
7345 to 7348 inclusive will not be combined with each other.  
A single evaluation will be assigned under the diagnostic 
code that reflects the predominant disability picture, with 
elevation to the next higher evaluation where the severity of 
the overall disability warrants such elevation.  Duodenal 
Ulcer (Diagnostic Code 7305) and hiatal hernia (Diagnostic 
Code 7346) are subject to these guidelines.  The Board must 
not raise factors outside of the specified or applicable 
diagnostic code or rating criteria in order to support the 
basis for a decision.  Cf. Drosky v. Brown, 10 Vet. App. 251, 
255 (1997); Massey v. Brown, 7 Vet. App. 204, 208 (1994) and 
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

The Board is of the opinion that a contemporaneous and 
thorough examination is warranted that takes into account the 
rating elements for coexisting disorders.  Accordingly, this 
case is REMANDED for the following:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA or private, 
inpatient or outpatient, who may possess 
additional records of treatment pertinent 
to his claim that are not already of 
record.  After securing any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of these 
treatment records identified by the 
veteran.  

3.  The veteran should be afforded a VA 
examination by an appropriate specialist 
to determine the nature and severity of 
his service-connected duodenal ulcer with 
hiatal hernia.  The claims file and a copy 
of this REMAND should be made available 
to, and reviewed by, the examiner prior to 
the examination.  A detailed history 
concerning current symptoms, to include 
frequency, and complaints should be 
obtained.  In additional to an upper GI 
series, testing for anemia and any other 
diagnostic or laboratory studies deemed 
necessary should be accomplished.  The 
examiner should describe in detail all 
pertinent symptoms with their degree of 
severity (i.e., mild, moderate, moderately 
severe, severe as found in the applicable 
rating criteria).  The examiner should be 
given the rating criteria and asked to 
identify, if possible, which of the 
disorders predominates and the level of 
symptoms more nearly approximated. 

4.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark J. Swiatek 
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




